DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 5/24/2021 is acknowledged.
Claims 1, 10, 31, 40, 52, 55, 58, and 61 have been amended.
Claims 1, 2, 9-11, 18, 31, 32, 39-41, 50-52, 54-55, 57-58, and 60-61 remain pending.

Allowable Subject Matter
1.	Claims 1, 2, 9-11, 18, 31-32, 39-41, 50-52, 54-55, 57-58, and 60-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the claimed method, apparatuses, or computer readable medium in which synchronization is based on a hierarchy that prioritizes synchronization of the UE indirectly with the GNSS up to a threshold quantity of multiple hops over synchronization of the UE directly with a base station, combined with a synchronization signal is transmitted indicating at least one of direct or indirect synchronization to the GNSS on different first and second resources indicated by first and second offset indicators, as now claimed in independent claims 1, 10, 31, and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chae (USP 10575269 and USP 10548106); see top Col. 16 regarding GNSS direct-based UE, two-hop eNB prioritization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477